Title: To Thomas Jefferson from "A Sybill Leafe," [28 September 1802]
From: “A Sybill Leafe”
To: Jefferson, Thomas


          
            Mr Jefferson,
            [28 Sep. 1802]
          
          America in general, feels itself under great obligations to Mr Paine. But is very unwilling you should Represent its gratitude, at the expence of your own popularity—And the very Gods, conjure you, never to meddle with the religious prejudice’s of your country—for this reason—because the moment you become a party concerned, you forfeit the merit of A judge—You may think what you please about this schrawl, with one exceiption—which is this, Your Good understanding is not meant to be insulted by it.
          
            A Sybill Leafe
          
        